Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance of closest approach of the surrounding hypocycloidic faces” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 8 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant provided prior art JPH05118291 to Watanabe.
Watanabe discloses a rotor for a multi-stage roots-type vacuum pump, the rotor comprising: a plurality of rotary vanes (Fig. 1, 4), the plurality of rotary vanes being axially displaced and coaxially aligned; a pair of end shafts (Fig. 1, annotated by the examiner), each end shaft extending from opposing axial ends of the plurality of rotary vanes; and an inter-vane shaft (Fig. 1, 3) extending between adjacent rotary vanes of the plurality of rotary vanes, said the inter-vane shaft (Fig. 1, 3) having a diameter which is greater than that of the end shafts (As showed in Fig. 1).
In Reference to Claim 4
Watanabe discloses the inter- vane shaft comprises a collar (Fig. 6, 34) fitted onto an internal shaft extending between the adjacent rotary vanes.
In Reference to Claim 8
Watanabe discloses the inter-vane shaft comprises members (Fig. 6, 34) fitted onto an internal shaft extending between the adjacent rotary vanes.

Watanabe discloses the internal shaft is axially faceted (BRI is given to facet based on the definition given by Merriam-Webster, any of the definable aspects that make up a subject (as of contemplation) or an object) to receive the members (Fig. 6, 34), the internal shaft and the members cooperating to provide said define the inter-vane shaft.

    PNG
    media_image1.png
    508
    608
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of the Applicant provided prior art US Patent 7,491,041 to Imai et al (Imai).

Watanabe discloses the larger diameter of the internal shaft is formed by the sleeve.
Watanabe does not teach a unitary part.
Imai teaches the internal shaft and the adjacent rotary vanes are unitary (Fig. 3A, A1a is a unitary pieces with the shaft and rotor)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Watanabe to incorporate teachings from Imai.  Doing so, would result in an unitary piece of the shaft with a larger diameter would be used in the design of Watanabe, since both inventions of Watanabe and Imai are in the same field of endeavor, and Imai teaches a method of increasing a rigidity (Col. 8, Line 1-3 or Imai).
Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of US Patent Publication 2008/0118383 to Park.
In Reference to Claim 2
Watanabe discloses the plurality of rotary vanes (Fig. 2, 4) have epicycloid portions (As showed in Fig. 4, the top portion of the lobe has a epicycloid shaft) and a central hypocycloid portion (As annotated by the examiner, Fig. 4) the defined by surrounding hypocycloidic faces

    PNG
    media_image2.png
    499
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    580
    media_image3.png
    Greyscale

Watanabe does not teach the inter-vane shaft has a diameter which exceeds a distance of closest approach of the surrounding hypocycloidic faces.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Watanabe to incorporate teachings from Park.  Doing so, would result in the inter-vane shaft has a larger diameter compare with the distance between two hypocycloidic faces.  Both inventions of Watanabe and Park teach a plurality stage pump.  Park teaches a rotor design of lengthening the maintenance cycle of the rotary pump (Paragraph 12)
In Reference to Claim 3
Watanabe discloses the plurality of rotary vanes (Fig. 2, 4) have epicycloid portions (As showed in Fig. 4, the top portion of the lobe has a epicycloid shaft) and a central hypocycloid portion (As annotated by the examiner, Fig. 4) the defined by surrounding hypocycloidic faces
Watanabe does not teach the inter-vane shaft has a diameter which exceeds a distance of closest approach of the opposing hypocycloidic faces.
Park teaches inter-vane shaft (Fig. 8, annotated by the examiner) has a diameter which exceeds a distance of closest approach of the surrounding hypocycloidic faces (Fig. 8, annotated by the examiner).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Watanabe to incorporate teachings from Park.  Doing so, would result in the inter-vane shaft has a larger diameter compare with the distance between two hypocycloidic faces.  Both inventions of Watanabe and Park teach a plurality stage pump.  Park teaches a rotor design of lengthening the maintenance cycle of the rotary pump (Paragraph 12)
In Reference to Claim 17
Watanabe discloses a multi-stage vacuum pump, comprising: a first stage pump; a second stage pump; (As showed in Fig. 1, there is a three stage pump) and a rotor (Fig. 3, shows a rotor) extending within both the first stage pump and the second stage pump, wherein the rotor comprises: a plurality of rotary 
Watanabe does not teach the inter-vane shaft has a diameter which exceeds a distance of closest approach of the opposing hypocycloidic faces.
Park teaches inter-vane shaft (Fig. 8, annotated by the examiner) has a diameter which exceeds a distance of closest approach of the surrounding hypocycloidic faces (Fig. 8, annotated by the examiner).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Watanabe to incorporate teachings from Park.  Doing so, would result in the inter-vane shaft has a larger diameter compare with the distance between two hypocycloidic faces.  Both inventions of Watanabe and Park teach a plurality stage pump.  Park teaches a rotor design of lengthening the maintenance cycle of the rotary pump (Paragraph 12)
In Reference to Claim 18
Watanabe discloses a method comprising: providing a plurality of rotary vanes of a rotor for a multi-stage roots-type vacuum pump (Fig. 1 shows a plurality stages of the pump), the plurality of rotary vanes (As showed in Fig. 4) being axially displaced and coaxially aligned; providing a pair of end shafts (Fig. 1, annotated by the examiner), each end shaft extending from opposing axial ends of the plurality of rotary vanes; and providing an inter-vane shaft (Fig. 4, 34) extending between adjacent rotary vanes of the plurality of rotary vanes
Watanabe does not teach the inter-vane shaft has a diameter which exceeds a distance of closest approach of the opposing hypocycloidic faces.
Park teaches inter-vane shaft (Fig. 8, annotated by the examiner) has a diameter which exceeds a distance of closest approach of the surrounding hypocycloidic faces (Fig. 8, annotated by the examiner).


Claims 6, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of US Patent 4,426,162 to Tsuchiya et al (Tsuchiya).
In Reference to Claims 6 and 7
Watanabe discloses collars (Fig. 6, 34)
Watanabe does not teach collar comprises separable portions.
Tsuchiya teaches collar comprises separable portions (Fig. 2, 4a/4b), the collar comprises a releaseably fixable pair of hemi-cylinders (Fig. 2, 4a/4b).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Watanabe to incorporate teachings from Tsuchiya.  Doing so, would result in the separable collar design of Tsuchiya being used as the collar in the design of Watanabe, since Tsuchiya teaches a method of supporting the rotational shaft with a wear resistance sleeve design, the inter-shaft of Watanabe would be well supported in the casing support 3 as showed in Fig. 1 of Watanabe.
In Reference to Claims 11, 12
Watanabe discloses collars (Fig. 6, 34)
Watanabe does not teach collar comprises separable portions.
Tsuchiya teaches inter- vane shaft comprises inserts fitted onto an indented internal shaft (Fig. 2, 11a/b protruded into in the groove which is on the surface of the shaft, Col. 3, Line 5-20)

the indented internal shaft defines a pair of axially-extending indents ( Fig. 2, 11a/b protruded into in the groove which is on the surface of the shaft, Col. 3, Line 5-20) shaped to receive a complimentary pair of axially-extending inserts, the indented internal shaft and the pair of axially-extending inserts (Fig. 2, 11a/11b) cooperating to provide define the inter-vane shaft.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Watanabe to incorporate teachings from Tsuchiya.  Doing so, would result in the separable collar design of Tsuchiya being used as the collar in the design of Watanabe, since Tsuchiya teaches a method of supporting the rotational shaft with a wear resistance sleeve design, the inter-shaft of Watanabe would be well supported in the casing support 3 as showed in Fig. 1 of Watanabe.
Claims 13 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watanabe and Tsuchiya as applied to claim 11 above, and further in view of Park.
In Reference to Claims 13 and 15
Watanabe discloses the plurality of rotary vanes have epicycloid portions (Fig. 4, annotated by the examiner) and a central hypocycloid portion (Fig. 4, annotated by the examiner) defined by surrounding hypocycloidic faces, 
Watanabe does not teach the indents on the shaft.
Tsuchiya teaches wherein the indents (grove 10 as being taught by Tsuchiya) are defined by hypocycloidic surfaces matching the surrounding hypocycloidic faces, and said wherein the inserts are shaped fit the indents and to continue the cylindrical portion (As showed in Fig. 10)

The combination of Watanabe and Tsuchiya as applied to Claim 13 not teach the diameter of the internal shaft.
Park teaches inter-vane shaft (Fig. 8, annotated by the examiner) has a diameter which exceeds a distance of closest approach of the surrounding hypocycloidic faces (Fig. 8, annotated by the examiner).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Watanabe and Tsuchiya as applied to Claim 13 to incorporate teachings from Park.  Doing so, would result in the inter-vane shaft has a larger diameter compare with the distance between two hypocycloidic faces.  Both inventions of Watanabe and Park teach a plurality stage pump.  Park teaches a rotor design of lengthening the maintenance cycle of the rotary pump (Paragraph 12)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,662,869 to Suzuki.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/28/2021